UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TRUSTEES OF THE NEW YORK CITY DISTRICT
 COUNCIL OF CARPENTERS PENSION FUND,
 WELFARE    FUND,    ANNUITY  FUND,              2267
                                      and 21 CV _________________
 APPRENTICESHIP, JOURNEYMAN RETRAINING,
 EDUCATIONAL AND INDUSTRY FUND, TRUSTEES
 OF THE NEW YORK CITY CARPENTERS RELIEF
 AND CHARITY FUND, THE CARPENTER JUDGMENT
 CONTRACTOR ALLIANCE OF METROPOLITAN
 NEW YORK, and the NEW YORK CITY DISTRICT
 COUNCIL OF CARPENTERS,

                                                Petitioners,

                         -against-

 LO MAGNO CONSTRUCTION, INC,

                                               Respondent.

       The Petitioners having filed a petition to confirm an arbitration award (the “Petition”), and

the action having come before the Court, and the Court having considered the same and ordered

entry of judgment in favor of Petitioners, now therefore:

       IT IS ORDERED AND ADJUDGED that the Petition is granted, the underlying arbitration

award is confirmed, and judgment is entered in favor of the Petitioners and against Respondent as

follows:

       1. Awarding Petitioners $7,331.18, plus interest to accrue at the annual rate of 5.25% from
          the date of the October 28, 2020 arbitration award (the “Award”) through the date of
          judgment;

       2. Awarding Petitioners $75 in costs arising out of the proceeding;

       3. Awarding Petitioners $1,205 in attorneys’ fees arising out of the proceeding; and

       4. Awarding Petitioners post-judgment interest at the statutory rate.
SO ORDERED.     The Clerk of Court is directed to close this case.


Dated: New York, New York                                 By: _________________________
        July 2
       _____________, 2021                                    U.S.D.J.




                                         -2-
